DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
Drawings
Corrected drawings were received on 15 June 2022. These drawings are acceptable.
Specification
Applicant’s amendments to the specification filed 15 June 2022 are acceptable and the previous objections are withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities: “the central channel opening” in line 20 should be amended to --the distal central channel opening--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the insertion depth" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the distal portion of the electrode assembly" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 18-19 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Panescu et al. (US 5,740,808) (“Panescu”).
Regarding claim 1, Panescu discloses a system for ablation (see Figs. 1-6, 9, and 11-12; embodiment using separate mapping or ablation electrode 112, col. 22, lines 1-12 and Fig. 12) comprising: a catheter (see catheter tube 12 and outer sheath 44, Fig. 1) comprising: a sheath (see outer sheath 44, Fig. 1) defining a sheath lumen (see lumen of outer sheath 44, Fig. 2) and a distal end (see distal end of outer sheath 44, Fig. 2),
an elongate electrode assembly within the sheath lumen (see support structure 20 having electrodes 30 corresponding to an elongate electrode assembly within lumen of outer sheath 44, Figs. 2 and 12), the electrode assembly having a distal portion (see distal half of support structure 20, Fig. 1) and a proximal portion (see proximal half of support structure 20, Fig. 1), the electrode assembly being axially moveable within the sheath lumen (see col. 5, lines 25-35, Figs. 1 and 2), the electrode assembly comprising:
a shaft (see catheter tube 12, Fig. 1) defining a central channel (see catheter tube bore 38, Fig. 5A) and a distal central channel opening (see distal opening of catheter tube bore 38 through which probe 34 is deployed out of, Fig. 5A)
a first lead within the shaft (see wires extending through catheter tube 12, col. 12, lines 25-28), and 
an expandable electrode array (see support structure 20 with array of electrodes 30, Figs. 11-12) comprising two or more electrode elements (see plurality of electrodes 30 shown in Figs. 11-12) positioned at the distal portion of the electrode assembly (as shown in Fig. 12), wherein the electrode array is moveable between a retracted position contained within the sheath lumen and an expanded position protruding from the sheath (see retracted position as shown in Fig. 2, and expanded position protruding from the sheath in Figs. 1 and 12), wherein the electrode elements surround the distal central channel opening of the shaft when the electrode elements are in the expanded position (see electrodes 30 surrounding the distal opening of catheter shaft 12, Fig. 12);
a handle assembly operably connected to the electrode assembly (see alternatively handle 46 and/or attached handle 18 both operably connected to support structure 20 as shown in Figs. 1 and 5A), the handle assembly comprising a port (see proximal and distal openings in handle 46 and/or attached handle 18 that the wires extend through as shown in Figs. 1 and 5A);
an ultrasound imaging catheter (see imaging probe 34 with an ultrasound transducer 52; col. 6, line 62-67-col. 7, line 15, Figs. 5A, 6, and 12) configured to be slidably moved within the central channel (see imaging probe slidably deployed through catheter tube bore 38, col. 22, lines 1-10), wherein the ultrasound imaging catheter is capable of being moved axially between a first deployed position and a second deployed position (see axial movement to image multiple locations, col. 10, lines 13-17 and col. 10, lines 49-56), wherein the ultrasound imaging catheter extends away from the distal central channel opening by a first distance in the first deployed position and by a different second distance in the second deployed position (as the imaging catheter is moved forward and rearward, it is positioned at different distances from the distal channel opening as claimed); and
a computer processor in communication with the ultrasound imaging catheter (see receiver & processor 57; col. 7, lines 50-55, Fig. 6), wherein the processor is configured to generate a first ultrasound image of tissue when the ultrasound imaging catheter is in the first deployed position, and further configured to generate a second ultrasound image when the ultrasound imaging catheter is in the second deployed position (see signals sent to display for showing of ultrasound images to image multiple locations; col. 7, line 65-col. 8, line 3, col. 10, lines 13-17, and col. 10, lines 49-56).
Regarding claim 2, Panescu further discloses wherein the electrode elements protrude from the sheath lumen in the expanded position (see electrodes 30 protruding from the sheath lumen in Fig. 12).
Regarding claim 5, Panescu further discloses wherein the shaft defines an inner surface (see inner surface of tube bore 38, Fig. 5A) and the first lead is positioned on the inner surface (the wires are disposed beneath sleeve 32, therefore the wires are disposed on the inner surface of tube bore 38 since the inner surface is disposed beneath the sleeve 32 as shown in Fig. 5A, see col. 12, lines 24-27).
Regarding claim 6, Panescu further discloses wherein the shaft is a tube comprising a solid wall (see solid wall of catheter tube 12, Fig. 5A).
 Regarding claim 7, Panescu further discloses further comprising an ancillary device (see ablation electrode 112 provided as separate element; col. 22, lines 4-12, Fig. 12) configured to be introduced into and slidably moved within the central channel (see slidable passage of the ablation electrode 112 through the catheter bore 38 when the imaging probe is withdrawn, col. 22, lines 4-12). 
Regarding claim 13, Panescu further discloses wherein the electrode assembly is configured for fluid delivery through the central channel (since the imaging probe is withdrawn, the catheter bore 38 is capable of fluid delivery due to the passage being open and the solid wall of catheter 12; see col. 22, lines 4-12, Fig. 5A).
Regarding claim 14, Panescu further discloses a generator (processing element 108, Fig. 10) configured to be electrically connected to the electrode assembly (see col. 12, lines 51-65) and for delivery of a pulsed electric field (electrical energy conducted to tissue inherently creates an electric field in its path through the tissue, and is also pulsed since the supply of energy must have a beginning and end upon each activation, see also col. 12, lines 51-65).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Young et al. (US 2014/0336639) (“Young”).
Regarding claim 3, Panescu teaches the limitations of claim 2, however Panescu fails to teach wherein the electrode elements comprise electrode tines, wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that electrode assembly protrudes from the distal end of the sheath.
Young teaches an expandable electrode device (see Figs. 1-3) wherein the electrode elements comprise electrode tines (see electrode tines 26, Figs. 2-3), wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that the electrode assembly protrudes from the distal end of the sheath (see linear force that is applied to shaft 20 and the electrode tines 26 via handle portion 28 to translate the electrode tines out of the cannula 12; [0035], Fig. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the basket type electrodes as taught by Panescu to be electrode tines, wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that electrode assembly protrudes from the distal end of the sheath in light of Panescu, the modification being a matter of simple substitution of electrode configurations to one of ordinary skill in the art for the purpose of transmitting electrical energy to the tissue (see Young [0042]) and to provide the additional functionality of selectively penetrating tissue (see Young [0036]).
 Regarding claim 4, Young further teaches wherein a position of the tines is adjustable based on the amount of protrusion of the tines from the distal end of the sheath (deploying electrodes by advancing includes the capability of any position between undeployed and fully deployed, see [0066]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Pearson et al. (US 2012/0220994) (“Pearson”).
Regarding claim 8, Panescu teaches the limitations of claim 7, however Panescu fails to teach wherein the ancillary device comprises a sharp tip and is capable of being moved axially to a first deployed position extending from the distal central channel opening.
Pearson teaches an ablation device (see Figs. 4-6) comprising an ancillary device (see tissue-penetrating sealing member 122, Figs. 4-6) that has a sharpened tip and is capable of being moved axially to a first deployed position (as shown in Fig. 5) extending from a distal central channel opening (see tissue-penetrating sealing member 122 extending from the distal central channel opening of cannula 22 as shown in Fig. 5) instead of the cannula being sharpened (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system as taught by Panescu to further comprise an ancillary device having sharp tip capable of being moved axially to a first deployed position extending from the distal central channel opening in light of Pearson, the motivation being to provide the additional advantage of penetrating tissue to introduce a cannula to the target region within tissue as evidenced by Pearson (see Pearson [0032]-[0033]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Rajagopalan et al. (US 2017/0007310) (“Rajagopalan”).
Regarding claim 10, Panescu discloses the system of claim 7, but fails to disclose wherein the ancillary device is selected from a group consisting of a sensor, a biopsy needle, a drug delivery device, a liquid delivery device, an accelerometer, a force sensor, a temperature sensor, a thermal camera, and an optical camera.
Rajagopalan, in an analogous system, disclose for use with catheter devices: a sensor (sensor [0137]), a biopsy needle (for biopsy [0148], a drug delivery device (drug delivery [0098]), a liquid delivery device (fluid delivery [0103]), an accelerometer (sensor related to force [0141]), a force sensor (sensor related to force [0141]), a temperature sensor (sensor related to temperature [0141]), a thermal camera (imaging device 55 can be infrared [0137]), and an optical camera (imaging device 55 can be visible light [0137]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Panescu any of the devices taught by Rajagopalan as ancillary devices insertable into the central channel of the shaft in order to aid in treatment and diagnosis (see Rajagopalan [0101]).
Regarding claim 12, Panescu discloses the system of claim 7, however fails to provide for the additional limitations of claim 12. Rajagopalan further teaches wherein the ancillary device comprises a sensor (temperature or impedance sensor [0184]) and wherein the system further comprises a processor in communication with the sensor (signal processor 252 analyzes sensor signals [0162]), wherein the processor is configured to generate at least one of the group consisting of a signal corresponding to an impedance of tissue to detect a change in tissue due to ablation (impedance as altered by ablation [0184]) and a signal corresponding to a temperature of tissue to detect a change in tissue due to ablation (temperature as altered by ablation [0184]) and the modification to Panescu to include these features would be obvious under a substantially similar obviousness rationale as that applied in the rejection of claim 10 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Ayala et al. (US 2015/0011834) (“Ayala”).
Regarding claim 15, Panescu teaches substantially all the limitations of claim 15 under substantially similar rationale as that applied to claims 1 and 14 above with Panescu further teaching the ultrasound imaging catheter having a proximal portion (see proximal region 42 of imaging probe 34, Fig. 1), however Panescu fails to teach the proximal portion having a plurality of evenly spaced depth markings capable of allowing a user to control the insertion depth of the ultrasound imaging catheter.
Ayala teaches a catheter (see Fig. 44) having a proximal portion including evenly spaced depth markings capable of allowing a user to control insertion depth of the catheter (see evenly spaced scale indicia 133; [0142], Fig. 44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the ultrasound imaging catheter as taught by Panescu to include the evenly spaced depth markings as claimed in light of Ayala, the motivation being to permit accurate positioning of the device at the treatment site (see Ayala [0142]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Ayala and in further view of Young.
Regarding claim 16, Panescu in view of Ayala teaches the limitations of claim 15. Panescu in view of Ayala fails to teach wherein the electrode elements comprise electrode tines, wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that the electrode assembly protrudes from the distal end of the sheath, however Panescu in view of Ayala and in further view of Young teaches the further limitations of claim 16 under substantially similar obviousness rationale as that relied upon for combining Young in the rejection of claim 3 above.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu.
Regarding claim 17, Panescu teaches an ablation method (see col. 25, lines 14-47) comprising:
providing an ablation probe system (see Fig. 1, using the distal end electrode embodiment of Fig. 15) having:
a sheath (see outer sheath 44 within introducer sheath 92, Fig. 1 and 15) having a sheath lumen (see lumen of outer sheath 44, Fig. 2), an electrode assembly (see multiple spline support structure 152 having electrodes 156 and catheter shaft 12, Fig. 1 and 15) defining a central channel (see catheter tube bore 38, Fig. 5A) and comprising a shaft (see catheter shaft 12, Fig. 1) and an expandable electrode array comprising two or more electrode elements positioned at a distal portion of the shaft (see support structure 154 having an array of electrodes 156 positioned at the distal portion of the catheter shaft 12, Figs. 1 and 15), wherein the shaft is moveable between a retracted position contained within the sheath lumen and an expanded position with the electrode array protruding from the sheath (see retracted position as shown in Fig. 2, and expanded position protruding from the sheath in Figs. 1 and 15), wherein the electrode elements surround a distal central channel opening when the electrode elements are in the expanded position (see electrodes 156 surrounding the distal opening of catheter shaft 12, Fig. 15), an ultrasound imaging catheter (see imaging probe 34 with an ultrasound transducer 52; col. 6, line 62-67-col. 7, line 15, Figs. 5A, 6, and 15) configured to be inserted in the central channel (see imaging probe inserted through catheter tube bore 38, col. 22, lines 1-10), a handle assembly operably connected to the electrode assembly (see attached handle 18 operably connected to support structure 154, Figs. 1, 5A, and 15), the handle assembly comprising a port configured to introduce the ultrasound imaging catheter into the central channel (see proximal and distal openings in attached handle 18 that the wires extend through as shown in Fig. 5A);
inserting the sheath into tissue of a patient (see sheath 44 inserted into a patient within introducer sheath 92, Figs. 4A-4B and 15);
inserting the electrode assembly into the sheath lumen (the electrode assembly had to be inserted into the sheath to assume the positioning as shown in Fig. 15);
while the electrode assembly is inside of the sheath lumen, ablating the tissue using the electrode assembly (see ablation that occurs while the electrode assembly is within the sheath, see col. 25, lines 14-47); while the electrode assembly is inside of the sheath lumen, inserting the ultrasound imaging catheter into a proximal end of the central channel and out a distal end of the central channel such that the ultrasound imaging catheter protrudes from the distal portion of the electrode assembly (see insertion of the proximal end 42 into the central channel and distal body portion 40 extending out of the distal opening of the central channel during forward movement of the imaging catheter 34; col. 10, lines 13-17, Figs. 1 and 15); and
capturing an ultrasound image of the tissue while the ultrasound imaging catheter protrudes from the distal portion of the electrode assembly (see col. 6, line 62-67-col. 7, line 15) and further while the tissue is ablated (see “during or after ablation to confirm that the desired pattern and depth have been created”, col. 26, lines 38-41).
Panescu fails to specifically teach the embodiment as shown in Fig. 15 as having the same internal components of the embodiment as shown in Figs. 1, 4A-5A, and 6, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure as shown in Figs. 1, 4A-5A, and 6 to include the electrode arrangement as shown in Fig. 15, the motivation being to create continuous, long lesion patterns (see Panescu col. 25, lines 33-35).
Regarding claim 18, Panescu further teaches the method further comprising: after the step of inserting the electrode assembly into the sheath lumen, expanding the electrode elements into the patient tissue (see expansion as shown in Fig. 15 that must occur after insertion of the electrode assembly into the sheath lumen for it to be positioned in the manner shown); and performing the step of ablating the tissue after the electrode elements have been expanded (see creation of lesions after expansion, col. 25, lines 14-47).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Rajagopalan.
Regarding claim 19, Panescu teaches the limitations of claim 17, however Panescu fails to teach the ablation probe system further comprising an ancillary device, the method further comprising while the ancillary device is inside of the electrode assembly, using the ancillary device to perform at least one of: sensing a condition of the patient tissue; delivering a fluid into the patient tissue; or removing at least a portion of the patient tissue through the central channel. Rajagopalan renders the further limitations of claim 19 under substantially similar obviousness rationale as that applied in the rejection of claims 10 and 12 above.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the prior art rejection relies upon the newly found primary reference Panescu as detailed above which has not been specifically challenged in the arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794